PER CURIAM.
This Anders appeal1 was filed after the trial court revoked Dale Alan Curry’s probation and sentenced him in two cases. We affirm the judgment and sentence imposed in each case; however, we strike the imposition of a public defender’s lien because the trial court failed to comply with Florida Rule of Criminal Procedure 3.720(d)(1). Rule 3.720(d)(1) required the court, either orally or in writing, to inform Curry of his right to contest the lien amount. This was not done. On remand, the trial court may reimpose the lien after complying with the rule. Green v. State, 650 So.2d 635 (Fla. 5th DCA 1995). Because the record on appeal reveals an ambiguity between the oral and written imposition of the lien, we also afford the trial court an opportunity to clarify whether the lien is $250 for each case or $250 for both cases.
JUDGMENTS and SENTENCES AFFIRMED; PUBLIC DEFENDER’S LIEN STRICKEN; and REMANDED.
COBB, GRIFFIN and THOMPSON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).